Exhibit 10.5






        
            


Performance Award Agreement
Under the Bloomin’ Brands, Inc. 2020 Omnibus Incentive Compensation Plan


Bloomin’ Brands, Inc. (the “Company”) hereby issues to the Participant an award
(the “Award”) of performance-based Share units (“Performance Awards”). Each
Performance Award represents an unfunded, unsecured promise of the Company to
deliver to the Participant one Share, subject to the vesting and other
restrictions, terms and conditions set forth in the Bloomin’ Brands, Inc. 2020
Omnibus Incentive Compensation Plan (the “Plan”) and those set forth in this
Agreement, including the Terms and Conditions of Performance Award attached
hereto as Exhibit A and the Performance-Based Vesting Terms and Conditions
contained in Exhibit B (collectively, the “Agreement”). Any capitalized terms
used in this Agreement and not defined herein shall have the meanings ascribed
to such terms in the Plan.


Performance Awards:


Name/Participant:
<name>
Type of Grant:
Performance Awards
Date of Grant:
<date>
Total Shares Granted:
<shares>



The Participant, by accepting this award online on www.netbenefits.com,
acknowledges and agrees that the Performance Awards are granted under and
governed by the terms, and subject to the conditions, of this Agreement,
including the Terms and Conditions of Performance Award attached hereto as
Exhibit A and Exhibit B, and the Plan.






--------------------------------------------------------------------------------





Exhibit A


Terms and Conditions of Performance Award


1.Condition to the Participant’s Rights Under this Agreement. This Agreement
shall not become effective, and the Participant shall have no rights with
respect to the Award or the Performance Awards, unless and until the Participant
has fully executed this Agreement by accepting the Award online as described
above. Notwithstanding the foregoing, if the Participant does not otherwise
reject this Award in a writing to the Compensation department within 90 days of
the Date of Grant or such other manner as the Company may specify from time to
time in its sole discretion, the Participant shall be deemed to have accepted
the Award, and the terms and conditions hereof, as of the Date of Grant.


2.Vesting.


(a)Subject to the provisions of this Agreement, the Performance Awards awarded
under this Agreement shall vest, subject to the Participant’s Continuous Service
on the vesting date set forth in Exhibit B hereto (the “Vesting Date”), when the
Committee certifies (A) the extent to which the Company’s performance results
have satisfied the performance criteria (“Performance Goals”) over the period
beginning on [_____] and ending on [_____] (the “Performance Period”) and (B)
the corresponding number of Performance Awards that have been earned and vested
as a result of the achievement of such Performance Goals during such Performance
Period (which number may range from zero percent to 200% percent of the Target
Number of Performance Awards eligible for vesting based on performance during
such Performance Period), all as set forth in Exhibit B hereto. Any Performance
Awards that are eligible to be earned based on performance during the
Performance Period, but do not so vest, shall be forfeited.


(b)Prior to actual payment of any of the Performance Awards that are earned and
vested, the Performance Awards will represent unfunded, unsecured obligations of
the Company in accordance with Section 17.13 of the Plan.


(c)The Committee certification described in paragraph (a) of this Section 2
shall occur as soon as practicable after the end of the Performance Period. The
Committee may make adjustments to Performance Goals as described in Section 9 of
the Plan as the Committee deems appropriate and equitable in a manner consistent
with the requirements of Section 162(m) of the Code (for Awards intended to
comply with the Performance-based Exception) and otherwise subject to Section 9
of the Plan.


3.Termination of Continuous Service. Except to the extent provided otherwise in
Section 4 hereof or unless the Committee determines otherwise:


(a)If Participant’s Continuous Service terminates other than as provided for in
Sections 3(b) and 3(c) below, all Performance Awards that are unvested at the
time of such termination will be forfeited.


(b)If Participant’s Continuous Service terminates due to death or Disability,
then a pro rata portion (based on the portion of the Performance Period that
passed prior to




--------------------------------------------------------------------------------



termination of Participant’s Continuous Service) of the Target Number of
Performance Awards will immediately vest and become payable in Shares upon such
termination.


(c)Except as otherwise provided in this Agreement, if the Participant retires
(i) on or after age sixty (60) with five (5) years of service with the Company
or an Affiliate of the Company or (ii) on or after age fifty-five (55) with ten
(10) years of service with the Company or an Affiliate (“Retirement”), prior to
the vesting or forfeiture of the Performance Awards pursuant to Section 2
hereof, then the number of Performance Awards that vest shall be determined as
of the date of the Participant’s Retirement on a pro rata basis, determined
based on the number of full months of employment completed from the Date of
Grant to the date of the Participant’s Retirement divided by the number of full
months of the original vesting period; provided that the Performance Awards
earned shall be determined at the end of the Performance Period based on the
actual performance levels achieved, as set forth in Exhibit B.


4.Termination for Cause.


(a)If the Participant’s Continuous Service is terminated by the Company for
Cause (as defined below), then all Performance Awards, whether vested or
unvested, shall be automatically and immediately forfeited for no consideration
and cease to be exercisable.


(b)For purposes of this Section 4, “Cause” shall have the same meaning ascribed
to such term in any employment agreement or arrangement between the Company (or
any Affiliate) and the Participant. If no such agreement or arrangement applies
to the Participant or if any such agreement or arrangement that applies to the
Participant does not define Cause, then “Cause” shall mean:


(i)    failure of the Participant to perform the duties required of the
Participant pursuant to his or her employment agreement or otherwise applicable
to the Participant in connection with his or her employment in a manner
satisfactory to the Company, in its sole discretion; provided, however, for
purposes of this subparagraph (i), Cause will not exist unless the Company first
gives the Participant written notice (“Notice of Deficiency”). The Notice of
Deficiency shall specify the deficiencies in the Participant’s performance of
his or her duties. The Participant shall have a period of thirty (30) days,
commencing on receipt of the Notice of Deficiency, in which to cure the
deficiencies contained in the Notice of Deficiency. In the event the Participant
does not cure the deficiencies to the satisfaction of the Company, in its sole
discretion, within such thirty (30) day period (or if during such thirty (30)
day period the Company determines that the Participant is not making reasonable,
good faith efforts to cure the deficiencies to the satisfaction of the Company),
then a termination by the Company as a result of such deficiencies will be for
Cause;


(ii)    any dishonesty by the Participant in the Participant’s dealings with the
Company, the commission of fraud by the Participant, negligence in the
performance of the duties of the Participant, insubordination, willful
misconduct, or the conviction (or plea of guilty or nolo contendere) of the
Participant of, or indictment or charge with respect to, any felony, or any
other crime involving dishonesty or moral turpitude;


(iii)    any violation of any non-competition, non-solicitation, non-disclosure
or confidentiality covenant or similar restriction applicable to the
Participant; or




--------------------------------------------------------------------------------





(iv)    any violation of any current or future material published policy of
the Company or its Affiliates (material published policies include, but are not
limited to, the Company’s discrimination and harassment policy, management
dating policy, responsible alcohol policy, insider trading policy and security
policy).


5.Change in Control. In the event of a Change in Control, the vesting of the
Performance Awards may be accelerated pursuant to the Company’s Executive Change
in Control Plan or pursuant to Section 12 of the Plan. In any such event, the
treatment of the Performance Awards shall be governed by the applicable
provisions of the Executive Change in Control Plan and Section 12 of the Plan.


6.Settlement. The Company shall, as soon as practicable upon the satisfaction of
the vesting conditions of the Performance Awards set forth in Section 2 of this
Agreement, effect delivery of the Shares with respect to such vested Performance
Awards to the Participant (or, in the event of the Participant’s death, to the
Beneficiary). No Shares will be issued pursuant to this Award unless and until
all legal requirements applicable to such issuance have been complied with to
the satisfaction of the Committee.


7.Performance Awards Non-Transferable. The Participant shall not directly or
indirectly sell, transfer, pledge, assign or otherwise encumber Performance
Awards or any interest in them, or make any commitment or agreement to do any of
the foregoing, except to the extent permitted by Section 11.3 of the Plan.


8.Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.


9.Electronic Delivery and Acceptance. The Company may in its sole discretion,
decide to deliver any documents related to the Performance Awards granted under
the Plan and participation in the Plan, or future Performance Awards that may be
granted under the Plan, by electronic means or to request the Participant’s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and, if requested, to
participate in the Plan through an on-line (and/or voice activated) system
established and maintained by the Company or a third party designated by the
Company.


10.Data Privacy.


(a)The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
Personal Data as described in this document by and among, as applicable, the
Company and its Affiliates for the purposes of implementing, administering and
managing the Participant’s participation in the Plan.


(b)The Participant understands that the Company and its Affiliates may process
certain personal information about the Participant, including, but not limited
to, his or




--------------------------------------------------------------------------------



her name, home address and telephone number, date of birth, social security
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all options or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purposes of
implementing, administering and managing the Plan (“Personal Data”). The
Participant understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere and that the recipients’ country may have different data privacy laws
and protections than the Participant’s country. The Participant authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
of such Personal Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any Shares acquired upon settlement of
these Performance Awards. The Participant understands that the Company will
retain the Personal Data only as long as is necessary to implement, administer
and manage the Participant’s participation in the Plan. The Participant
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Company’s human resources representative. The Participant understands, however,
that refusing or withdrawing his or her consent may affect the Participant’s
ability to participate in the Plan. Participants may obtain more information
about how their Personal Data may be processed in conjunction with Plan
participation by contacting the Company’s human resources representative.


11.Government and Other Regulations. The grant of Performance Awards is subject
to all laws, regulations and orders of any governmental authority which may be
applicable thereto and, notwithstanding any of the provisions hereof, the
Participant acknowledges that the Company will not be obligated to issue any
Shares hereunder if the grant or vesting thereof or the issuance of such Shares,
as the case may be, would constitute a violation by the Participant or the
Company of any such law, regulation or order or any provision thereof. The
Company shall not be obligated to take any affirmative action in order to cause
the vesting of the Performance Awards or the issuance of Shares pursuant hereto
to comply with any such law, regulation, order or provision.


12.Miscellaneous Provisions.


(a)No Participant or Beneficiary shall have any rights as a stockholder with
respect to Shares subject to an Award, including without limitation any right to
vote or to receive or accrue dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or any equivalent thereof,
until such Shares are delivered to the Participant or the Beneficiary, and no
adjustment or accrual shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions of other rights
for which the record date is prior to the date such Shares are delivered.


(b)The Performance Awards are granted under and subject to the terms and
conditions of the Plan, which is incorporated herein and made part hereof by
this reference. In the event of a conflict between the terms of the Plan and
this Agreement, the terms of the Plan, as interpreted by the Board or the




--------------------------------------------------------------------------------



Committee, shall govern. In the event of a conflict between the terms of the
Plan and this Agreement, the terms of the Plan, as interpreted by the Board or
the Committee, shall govern and all decisions under and interpretations of the
Plan or this Agreement by the Committee or the Board shall be final, binding and
conclusive upon the Participant and his heirs and legal representatives. The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content.


(c)This Agreement and the Plan constitute the entire contract between the
parties hereto with regard to the subject matter hereof. This Agreement and the
Plan supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.


(d)If the Participant has received this Agreement or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.


(e)The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


(f)This Agreement may be executed or deemed executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.    


IN WITNESS WHEREOF, the Company has caused this grant of Performance Awards to
be executed, as of the Date of Grant.


 
BLOOMIN’ BRANDS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
ELECTRONIC SIGNATURE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
David Deno, Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(or Kelly Lefferts, Chief Legal Officer)
 
 
 
 
 
 





--------------------------------------------------------------------------------



Exhibit B
Performance-Based Vesting Terms and Conditions
Vesting Schedule:


Subject to the provisions of this Agreement, the number of Performance Awards
earned based on the achievement of the Performance Goals set forth in the table
below shall vest and become payable in Shares on the following Vesting Date:


One-hundred percent (100%) shall vest on the third anniversary of the Date of
Grant subject to Compensation Committee approval of achievement of Performance
Goals.


No Performance Awards shall be payable in Shares prior to such Vesting Date,
despite the Company having achieved, to any extent, the Performance Goals set
forth below or in a subsequent schedule added to this Agreement.


The Performance Goals set forth below are for the Performance Period of the
three fiscal years ending on [_____] and apply to the total number of
Performance Awards subject to this Agreement (the “Target Number of Performance
Awards”). The Target Number of Performance Awards earned will be adjusted up or
down based upon the level of performance achieved for the Performance Period in
accordance with the Performance Goals as provided below.


Performance Goals for the Performance Period:


Bloomin’ Brands, Inc. Adjusted Diluted Earnings Per Share Annual Growth Rate
Payout Adjustment Percentage
[_____]%
200%
[_____]%
150%
[_____]%
125%
[_____]%
100%
[_____]%
75%
[_____]%
50%
[_____]%
0%
For percentage achievement of Plan between listed Performance Goals, the Payout
Adjustment Percentage will be interpolated between Performance Goals, except
that anything below the lowest listed Performance Goal results in no payout.



Adjusted Diluted Earnings Per Share* (“Adjusted EPS”) Annual Growth Rate will be
determined as:


Average growth of for each of the three (3) fiscal years ending [_____]
established as percentage of growth from the prior year actual Adjusted EPS,
using [_____] Adjusted EPS as base and normalizing for a comparable calendar
year.






--------------------------------------------------------------------------------



Adjusted EPS is defined as:
Adjusted net income* divided by diluted weighted-average shares. Diluted
weighted-average shares include weighted-average shares outstanding plus the
dilutive effect of common stock equivalents, including restricted stock,
restricted stock units, performance stock units (performance awards) and stock
options, of share-based compensation.


The Committee may provide that one or more objectively determinable adjustments
shall be made to the performance goals to reflect events including:


(i)
asset impairment expenses or write-downs;

(ii)
litigation, claims, judgments or settlements;

(iii)
unusual, infrequently occurring, extraordinary or nonoperating items;

(iv)
restructurings;

(v)
acquisitions, divestures or discontinued operations;

(vi)
transaction-related expenses;

(vii)
stock dividends, splits, combinations or exchanges of stock; and

(viii)
the effect of changes in tax laws, accounting principles or other laws or
provisions affecting reported results.



* Based on adjustments above, it is possible that adjusted EPS as it relates to
the performance goals may differ from Adjusted EPS as reported externally.




